Case 2:20-cv-06499-JWH-JC Document 17 Filed 10/17/20 Page 1 of 9 Page ID #:156
  1
  2
  3
  4
  5
  6
  7
  8
  9
  10                         UNITED STATES DISTRICT COURT
  11                        CENTRAL DISTRICT OF CALIFORNIA
  12
       REA.DEEMING BEAUTY, INC.                    Case No. 2:20−cv−06499−JWH−JC
  13
                       Plaintiff(s),
  14                                               STANDING ORDER
               v.
  15
     NYC DESIGNED INSPIRATIONS
  16 LLC, et al.
  17                  Defendant(s).

  18
  19
  20
  21    PLEASE READ THIS ORDER CAREFULLY. IT CONTROLS THIS CASE
  22          AND DIFFERS IN SOME RESPECTS FROM THE LOCAL RULES.
  23
  24    •       Plaintiff shall immediately serve this Order on all parties together with the
  25    Summons and Complaint.
  26    •       If this case was removed to this Court, the removing Defendant shall
  27    immediately serve this Order on all other parties.
  28    \\\


                                                  1
Case 2:20-cv-06499-JWH-JC Document 17 Filed 10/17/20 Page 2 of 9 Page ID #:157
  1          This action has been assigned to the calendar of Judge John W. Holcomb.

  2          The Court and litigants bear joint responsibility for the progress of litigation

  3    in the Federal Courts. To secure the just, speedy, and inexpensive determination

  4    of every action, see Fed. R. Civ. P. 1, all counsel are hereby ordered to become

  5    familiar with the Federal Rules of Civil Procedure and the Local Rules of the

  6    Central District of California.

  7          The Court further orders as follows:

  8          1. Service of the Complaint. Plaintiff shall serve the Complaint promptly

  9    in accordance with Rule 4 of the Federal Rules of Civil Procedure and shall file

  10   the proofs of service pursuant to L.R. 5-3.1.

  11         2. Removed Actions. Any answers filed in state court must be re-filed in

  12   this Court (separately) as a supplement to the petition. Any pending motions must

  13   be re-noticed in accordance with L.R. 6-1.

  14         3. Assignment to a Magistrate Judge. Under 28 U.S.C. § 636, the

  15   parties may consent to have a Magistrate Judge preside over all proceedings. The

  16   Magistrate Judges who accept those designations are identified on the Central

  17   District’s website, which also contains the consent form.

  18         4. Electronic Filing. This Court uses an electronic filing system for

  19   documents. Information regarding the Court’s Electronic Case Filing system is

  20   available on the Court’s website at www.cacd.uscourts.gov/cmecf.

  21         All documents required to be e-filed in this matter can be found in General

  22   Order No. 10-07 and L.R. 5-4. The Court specifically directs litigants to L.R.

  23   5-4.3.1, requiring that all electronically filed documents be created by publishing

  24   the document to PDF, and not by scanning paper documents.

  25         5. Mandatory Chambers Copies. All original filings are to be filed

  26   electronically pursuant to Local Rule 5-4. The Court requires one (1) Mandatory

  27   Chambers Copy of ONLY the following filed documents:

  28   \\\


                                                 2
Case 2:20-cv-06499-JWH-JC Document 17 Filed 10/17/20 Page 3 of 9 Page ID #:158
  1         Civil matters: Motions and related documents (e.g., oppositions, replies,

  2    exhibits); ex parte applications and related documents (e.g., oppositions and

  3    exhibits); and Joint Rule 26(f) reports;

  4         Criminal matters: All motions and related documents and exhibits; plea

  5    agreements(s); and sentencing memorandum and objections to the pre-sentence

  6    reports.

  7         Mandatory Chambers Copies shall be delivered to the Courtesy Box, located

  8    outside of Courtroom 2 on the second floor of the United States District Court,

  9    3470 Twelfth Street, Riverside, California 92501, no later than 5:00 p.m. on the

  10   first court day following the e-filing. Alternatively, Counsel may transmit such

  11   conformed Mandatory Chambers Copies via FedEx, UPS, or other overnight

  12   service, for delivery no later than 5:00 p.m. on the first court day following the

  13   e-filing, addressed to the Chambers of Judge John W. Holcomb, U.S. District

  14   Court for the Central District of California, Courtroom 2, 3470 Twelfth Street,

  15   Riverside, CA 92501. All Mandatory Chambers Copies shall comply with the

  16   document formatting requirements of L.R. 11-3, except for the blue-backing

  17   requirement of L.R. 11-4.1, which is hereby waived. If the filing party and its

  18   counsel fail to deliver a Mandatory Chambers Copy in full compliance with this

  19   Order and L.R. 11-3, the Court may, on its own motion, reschedule any related

  20   hearing and impose sanctions.

  21        6. Proposed Orders. Each party filing or opposing a motion or seeking

  22   the determination of any matter shall serve and electronically lodge a proposed

  23   order that sets forth the relief or action sought and a brief statement of the

  24   rationale for the decision with appropriate citations.

  25        7. Presence of Lead Counsel. Lead trial counsel for each party must

  26   attend any scheduling and pretrial conferences set by the Court. Failure of lead

  27   trial counsel to appear for those proceedings is a basis for sanctions.

  28        8. Discovery. All discovery matters have been referred to a United States


                                                  3
Case 2:20-cv-06499-JWH-JC Document 17 Filed 10/17/20 Page 4 of 9 Page ID #:159
  1    Magistrate Judge. The Magistrate Judge’s initials follow the District Judge’s

  2    initials in the case number assigned to the matter. The words “DISCOVERY

  3    MATTER” shall appear in the caption of all documents relating to discovery to

  4    insure proper routing. Unless the assigned Magistrate Judge explicitly waives

  5    the Mandatory Chambers Copy rule, Counsel shall deliver Mandatory Chambers

  6    Copies of discovery-related papers to the assigned Magistrate Judge (rather than

  7    to this Court).

  8         9. Motions - General Requirements.

  9              a. Time for Hearing Motions. Motions shall be filed and set for

  10        hearing in accordance with L.R. 6-1. Motions will be heard on Fridays

  11        commencing at 9:00 a.m. Any motion noticed for a holiday shall

  12        automatically be set to the next Friday without further notice to the

  13        parties.

  14             b. Length and Format of Motions. Memoranda of Points and

  15        Authorities in support of or in opposition to motions shall not exceed 25

  16        pages. Replies shall not exceed 12 pages. Only in rare instances, and for

  17        good cause shown, will the Court grant an application to extend these

  18        page limitations. When citing to legal databases, wherever possible cite

  19        to Westlaw rather than Lexis.

  20             c. Voluminous Materials. If documentary evidence in support of

  21        or in opposition to a motion exceeds 50 pages, the evidence must be

  22        separately bound and tabbed and include an index. If such evidence

  23        exceeds 200 pages, the documents shall be placed in a three-ring binder,

  24        with an index and with each item of evidence separated by a tab divider.

  25             d. Withdrawal of, or Non-Opposition to, Motions. In the event

  26        that the parties resolve a pending motion, they must notify the Court

  27        immediately. Sanctions may issue for failure to comply with this

  28        requirement, or the broader requirement set forth in L.R. 7-16 that any


                                               4
Case 2:20-cv-06499-JWH-JC Document 17 Filed 10/17/20 Page 5 of 9 Page ID #:160
  1         party who intends to withdraw a motion, not to oppose a motion, or

  2         to seek a continuance of the hearing date for a motion, must notify the

  3         court by noon on the Tuesday preceding the hearing date.

  4         10. Motions to Amend. In addition to the requirements of L.R. 15, all

  5    motions to amend pleadings shall (1) state the effect of the amendment; and

  6    (2) identify the page(s), line number(s), and wording of any proposed change or

  7    addition of material.

  8         11. Class Actions. Notwithstanding L.R. 23-3, the deadline for the filing

  9    of a motion for class certification will be set during the Scheduling Conference

  10   and/or in a Scheduling Order. No request for relief from L.R. 23-3 is necessary.

  11        12. Motions for Summary Judgment or Partial Summary Judgment.

  12   No party may file more than one motion pursuant to Rule 56 of the Federal Rules

  13   of Civil Procedure regardless of whether such motion is denominated as a motion

  14   for summary judgment or summary adjudication. Parties offering evidence in

  15   support of, or in opposition to, a Rule 56 motion must cite to specific page and

  16   line numbers in depositions and paragraph numbers in declarations and affidavits.

  17   Furthermore, such evidence must be authenticated properly. The Court directs

  18   the parties to become familiar with Orr v. Bank of America, NT & SA, 285 F.3d 7

  19   64 (9th Cir. 2002).

  20            a.   Statements of Undisputed Facts and Genuine Disputes. The

  21       moving party’s brief shall be accompanied by a Statement of Undisputed

  22       Facts (“SUF”). The SUF shall be presented in a table format and include the

  23       following columns:

  24                 i.      The first column shall contain the number of the fact

  25            alleged to be undisputed.

  26                 ii.     The second column shall contain a plain statement of the fact.

  27            Facts shall not be compound. If, for instance, the required response is

  28            that the fact is disputed in part, the fact is compound. Further, neither


                                                 5
Case 2:20-cv-06499-JWH-JC Document 17 Filed 10/17/20 Page 6 of 9 Page ID #:161
  1               legal arguments nor conclusions constitute facts.

  2                    iii. The third column shall contain a citation to admissible

  3               evidence the party believes supports the proffered fact.

  4           For example:

  5     Pl.’s SUF                      Fact                       Supporting Evidence
           No.
  6
  7     1.             Plaintiff was driving her car when     Decl. of Plaintiff ¶2.
                       she went through the intersection.
  8
        2.             The light was green when Plaintiff     Decl. of Plaintiff ¶4.
  9                    went through the intersection.

  10    3.             Plaintiff was driving at 35 miles per Decl. of Plaintiff ¶ Decl. of
                       hour when she traveled through the Plaintiff’s Expert ¶ 14.
  11                   intersection.

  12    ...            ...                                    ...
  13
  14          The party opposing the summary judgment motion shall include with its

  15   opposition a Statement of Genuine Disputes of Material Fact that includes the

  16   moving party’s table, but the opposing party shall add a fourth column to the

  17   moving party’s table identifying those facts that are in dispute, briefly explaining

  18   the dispute, and citing the evidence supporting the dispute. The opposing party

  19   shall not set forth legal or evidentiary objections in the statement of genuine

  20   disputes of material fact.
  21          For example:
  22
         Pl.’s               Fact                    Supporting         Def.’s Response
  23    SUF No.                                       Evidence
  24
  25
        1.          Plaintiff was driving     Decl. of Plaintiff ¶ 2. Undisputed.
  26                her car when she
                    went through the
  27                intersection.
  28


                                                 6
Case 2:20-cv-06499-JWH-JC Document 17 Filed 10/17/20 Page 7 of 9 Page ID #:162
  1     2.          The light was green       Decl. of Plaintiff ¶ 4. Disputed. The light was
                    when Plaintiff went                               red when Plaintiff
  2                 through the                                       traveled through the
                    intersection.                                     intersection. (Decl. of
  3                                                                   Defendant ¶ 6.)
  4     3.          Plaintiff was driving     Decl. of Plaintiff ¶ 7; Disputed. Plaintiff was
                    at 35 miles per hour      Dec. of Plaintiff’s     driving 52 miles per
  5                 when she traveled         Expert ¶ 14.            hour when she went
                    through the                                       through the intersection.
  6                 intersection.                                     (Decl. of Defendant’s
  7                                                                   Expert ¶ 9.)

  8     ...         ...                       ...                     ...

  9
  10          If a party fails to dispute a fact properly by offering evidence that does not
  11   contradict the proffered fact, the Court will deem the fact undisputed for purposes
  12   of the motion. See Fed. R. Civ. P. 56(e)(2), L.R. 56-3.
  13          If the party opposing the summary judgment motion wishes to include its
  14   own set of undisputed facts, it may include them in a second table at the end of
  15   its statement of genuine disputes of material fact. The opposing party’s undisputed
  16   facts shall be set forth in the same manner as the moving party’s SUF.
  17   For example:
  18     Def.’s                        Fact                        Supporting Evidence
        SUF No.
  19
        1.             The tires on Plaintiff’s car had only 1 Decl. of Mechanic ¶ 5.
  20                   millimeter of tread remaining at the
  21                   time of the accident.

  22    ...            ...                                      ...
  23
  24          If either party fails to provide a pin cite to the supporting evidence, the Court

  25   will deem the proffered fact (or dispute) unsupported. See generally Christian

  26   Legal Soc. v. Wu, 626 F.3d 483, 488 (9th Cir. 2010) (“Judges are not like pigs,

  27   hunting for truffles buried in briefs.” (quoting Greenwood v. FAA, 28 F.3d 971,

  28   977 (9th Cir. 1994) (quoting United States v. Dunkel, 927 F.2d 955, 956 (7th Cir.


                                                    7
Case 2:20-cv-06499-JWH-JC Document 17 Filed 10/17/20 Page 8 of 9 Page ID #:163
  1    1991) (per curiam)) (alteration omitted))).

  2               b. Objections to Evidence. Parties shall file any legal objections to

  3           the other party’s proffered evidence under separate cover. The evidentiary

  4           objections should be presented in a three-column format and include the

  5           following columns:

  6                   i. The first column shall contain the number of the fact

  7               objected to, using the numbering submitted in the moving party’s

  8               SUF if applicable.

  9                   ii.    The second column shall identify the item objected to,

  10              including its page and line number if applicable.

  11                  iii.   The third column shall set forth a concise objection (e.g.,

  12               hearsay, lacks foundation, etc.) with a citation to the Federal Rules of

  13               Evidence or, where applicable, a case citation.

  14          For example:

  15    Fact No.                       Fact                              Objection
  16
        3.            Plaintiff was driving at 35 miles per Irrelevant. F.R.E. 402.
  17                  hour when she traveled through the
                      intersection. (Decl. of Plaintiff ¶ 7;
  18                  Decl. of Plaintiff’s Expert ¶ 14)
  19
        ...           ...                                     ...
  20
  21          13. Ex Parte Applications. Ex Parte applications are considered on the

  22   papers and are not usually set for hearing. Counsel are advised that this Court

  23   allows ex parte applications solely for extraordinary relief. Sanctions may be

  24   imposed for misuse of ex parte applications. See In re Intermagnetics Am., Inc.,

  25   101 B.R. 191 (Bankr. C.D. Cal. 1989). Counsel also should become familiar with

  26   Mission Power Engineering Co. v. Continental Casualty Co., 883 F. Supp. 488

  27   (C.D. Cal. 1995), regarding ex parte applications.

  28          Counsel’s attention is directed to L.R. 7-19. The moving party’s declaration


                                                  8
Case 2:20-cv-06499-JWH-JC Document 17 Filed 10/17/20 Page 9 of 9 Page ID #:164
  1    in support of an ex parte application shall show compliance with L.R. 7-19 and

  2    this Order, and it shall include a statement of opposing counsel’s position. Failure

  3    to do so ensures the application will be DENIED. If counsel does not intend to

  4    oppose an ex parte application, counsel must inform the Courtroom Deputy Clerk

  5    (951-328-4462). As with all motion papers, counsel must deliver a Mandatory

  6    Chambers Copy in accordance with Paragraph 5 above. Counsel will be notified

  7    by the Courtroom Deputy Clerk of the Court’s ruling, or of a hearing time and

  8    date if the Court determines that a hearing is necessary.

  9         14. Stipulations. Stipulations extending scheduling dates set by this Court

  10   are not effective unless approved by the Court. Continuances will be granted only

  11   upon a showing of good cause.

  12        15. Communications with Chambers. Unless requested to do so, counsel

  13   shall not attempt to contact the Court or its staff by telephone or by any other

  14   ex parte means. Counsel are directed to review the Central District’s website at

  15   www.cacd.uscourts.gov for the Local Rules, filing procedures, judges’ procedures

  16   and schedules, calendars, forms, and Pacer access. Counsel may contact the

  17   Courtroom Deputy Clerk, Irene Vazquez, by telephone at 951-328-4462 or by

  18   email at irene_vazquez@cacd.uscourts.gov only in the event that counsel cannot

  19   find the desired information through all available resources.

  20        16. Telephonic and Video Appearances. Counsel must request a

  21   telephonic or video appearance for a hearing through the Courtroom Deputy

  22   Clerk, by email at JWH_Chambers@cacd.uscourts.gov, at least one week before

  23   the scheduled hearing.

  24
  25
       Dated: October 17, 2020
  26
                                          John W. Holcomb
  27                                      UNITED STATES DISTRICT JUDGE

  28


                                               9
